DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, line 2, applicant claims “a second spacer”.  This is indefinite as it seems to inferentially claim a first spacer.  It is suggested that the dependency of the claim be changed from “1” to --2--.
	In claim 5, line 2, applicant claims “an upper surface or a lower surface” but it is unclear what structure the upper surface or lower surfaces are a part of from the claim language.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanada et al. (US Patent Application Publication 2016/0176276A1).
  	Re claim 1, Sanada et al. discloses a windshield (10) with a molding, comprising laminated glass (10) having a first glass plate (10X) to be disposed on an outer side of a vehicle body, a second glass plate (10Y) to be disposed on an inner side of the vehicle body and an interlayer (10Z) bonding the first glass plate and the second glass plate; and a molding (18) disposed on a lower edge portion of the laminated glass; wherein the molding includes a first molding portion having an upper surface bonded (by 20) to an inner side surface of the second glass plate, a second molding portion extending upward from the first molding and along an end surface of the lower edge  portion of the laminated glass, and a third molding portion extending from the second molding portion in a forward direction of the vehicle body, and wherein the third molding portion has an upper surface disposed at a lower position than an imaginary extension of an outer side surface of the first glass plate.  See the annotated figure below.  

    PNG
    media_image1.png
    780
    882
    media_image1.png
    Greyscale

	Re claim 2, the third molding portion is disposed along the end surface of the lower edge portion of the laminated glass and includes a first spacer (40, see paragraph 0064) softer than the molding, and wherein the first spacer has an upper surface formed so as to be flush with the outer side surface of the first glass plate (as shown in figure 1).
	Re claim 3, the third molding portion has a lower inner side end surface formed in a curved shape in section.  See the annotated figure above.
	Re claim 5, the third molding portion has an engaged portion formed on an upper surface or a lower surface.  See the annotated figure above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al. (US Patent Application Publication 2016/0176276A1) in view of Ortmuller et al. (US Patent 6,769,700).
	Sanada et al. discloses all the limitations of the claim, as applied above, except for the first molding portion having a second spacer disposed on a lower surface thereof so as to be brought into contact with the vehicle body, the second spacer being softer than the molding. 
	Ortmuller et al. teaches a first molding portion having a second spacer (29) disposed on a lower surface thereof so as to be brought into contact with the vehicle body (K), the second spacer being softer (adhesive) than the molding.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a windshield with a molding, such as that disclosed by Sanada et al., in order to firmly attach the windshield to the vehicle. 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle windshield mounting structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
June 16, 2021